Title: Abigail Adams to Mary Smith Cranch, 20 October 1787
From: Adams, Abigail
To: Cranch, Mary Smith


        
          London october 20th 1787
          Dear sister
        
        As captain Folger is not yet gone I write a few more lines by him, tho I have nothing new to acquaint you with, only that two days ago my little darling was inoculated for the Small pox. if whenever you come to have Grandchildren, you will scarcly know any difference between them & your own children, particularly if you should be under the same roof with them;
        I have got mr Jenks to take the little Box & the Bonet wires for my Neices. they will observe in making them, to put the Gauze round the crown higher than the small pattern sent, which is only a minature I have sent by him addrest to you 3 yd of mock marcells which is a pattern for 4 waistcoats, 2 of which are designd for my Nephew, & the other two for my Eldest son. They are much in fashion just now, tho they may not be worn in winter with you, they will look well for summer, and I think we can manufacture winter Cloaths in America much better than summer. it may have been an Eoconomical plan to Some person, putting the Scholars into a uniform, but it is not so to me, because I could have made use of Cloaths that must now be useless to me, and when my sons are all grown up, a 2d hand coat will not be so acceptable to them.
        Sister Smith has a large family of Boys—would not some of the childrens Cloaths which they have out Grown be usefull to them. if so you will give them to her. where is our Brother? is he in any buisness I hope he does not suffer for want of the necessaries of Life, tho he has been so underserving.
        pray who lives upon Germantown, I have never heard, and how does mr P ——r family exist? where is Mrs Payne? What is become of mr T——r
        I was much pleased with mr Daws’s oration, and I sent it out to mr Hollis at the Hyde, together with the News paper which mentiond the Honorary degree of Dr of Laws conferd upon him. inclosed is his answer the portrait he mentions, was one of his present Majesty, a most ridiculous thing be sure, but a most striking likeness and I sent it to him to put with his curiosities. I mention this circumstance to explain a part of his Letter.
        We have all been to the Hyde and spent a very pleasent week there. it is just 24 miles from Town. mr Hollis’s American Friends as he calls them flourish finely, these are a number of American plants & Trees—which he has fancifully named after his Friends
        adieu my dear sister excuse these hasty lines from your ever / affectionate
        A A
      